Title: To George Washington from John Wilson, 28 June 1790
From: Wilson, John
To: Washington, George



Sire
New York June 28th 1790.

I should be far from troubling you in this occasion, with a detail of my services, & sufferings, but that I have reason to believe myself neglected by my Country, which I served and suffered for, at the time of her adversity. On this day twelve years I had the misfortune to be wounded by a Ball which went thro’ my right arm on the plains of Monmouth.
At the time of my being wounded I had the honor of being a Sergeant in your Excellency’s Guards, under Capt. Gibbs, I had been in the Capacity from the first raising that Corps at Cambridge in the year 1776. I had the honor also of attending frequently in your Excellency’s Family for some time and at may different times previous to my being wounded, and altho’ it is a long time since I have no doubt but your Excellency would recognize me, in your Excellencies presence. On being wounded instead of applying for the benefit of an Hospital I went to my Friends and remained among them procuring nourishments that were extraordinary at my own Expense. On being examined

by Doctr Shippen Surgeon Genl I was pronounced Incurable by him, I had a Certificate from him to that effect, rendering me Incapable of any longer serving in the Army. In this situation I went to live with my Father in the Northern Country (called Vermont) with him I resided ever since unable to procure an Independant living, being deprived of the use of my right arm so as to prevent me from manual Labour or Husbandry, the mode of business in which I was accustomed previous to my entering into the service of my Country. My Parents being in, but indifferent Circumstances, I conceived it in some measure unreasonable to be dependant on them at my time of Life, and hearing that Pensions were granted to persons of the late Army whose services & Losses entitle them thereto. with the assistance of my Friends I acquired as much as paid my expences to this City, where I arrived about three Months past. I was here some weeks making application for the bounty of my Country to Individuals, but all in vain, being told that I was too late however I was at length advised to Petition the Hon’ble House of Representatives in Congress, which I accordingly did in terms the most humble & supplicating, accompanied by a number of the most unexceptionable Vouchers of my Conduct Fidelity & present situation & circumstances. In that same uncertain situation as when I appealed I am at present. and in a state of suspence the most disagreable to the human mind merely because I have been absent for so long a time & have but few or no Friends in this City to forward & recommend Petition, and I much fear it will be thrown out altogether, or neglected, so as to render my best & most honest endeavours ineffectual. Under these circumstances I am reduced to the necessity of applying to your Excellency, humbly to sollicit the favor of some ordinary, or dependent, Public Employment, or that your Excellency would Patronize & recommend me to some of the Public Officers for an Employment that may be suited to my Capacity & Abilities—for I will candidly acknowledge that I was able to obtain my Livelihood by manual Labour I should be the last that would trouble your Excellency on such an occasion. I shall humbly hope for the countenance & favor of your Excellency, conscious that my services & sufferings merit the encouragement & support of my Country, under this hope I have the honour to be with the most respectfull gratitude, Your ever devoted servant

John Wilson



P.S. As I shall hope for the patronage of your Excelly I must beg leave to say that my present residence is at Mr James Reeds the corner of Moore street in Little Water street.

